DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on: 1/10/2022.
Claims 1 – 25 are pending.
Claim 15 has been amended.
Allowable Subject Matter
Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 25, same reasons of Action sent on 10/14/2021.

The closest references are found based on the updated search:
Judd et al. (US 10,981,677 B1) discloses an interposer board comprising connectors for a space vehicle configured to facilitate testing of the space vehicle via the docking station prior to deployment without disassembly of the space vehicle, the connectors comprising connectors for each of a plurality of solar panels of the space vehicle, a remove before flight connector, a payload interface connector configured to facilitate interfacing with a payload of the space vehicle, or any combination thereof (see claim 18).
Hong et al. (US 10,581,123 B2) suggests an integrated shunt connector comprising an intermediate portion of the bus bar having a predetermined resistance, wherein the integrated shunt connector provides a first electrical connection pathway from the plurality of electrochemical cells to the terminal post through the integrated shunt connector; and a printed 
Pan (US 2020/0059110 A1) teaches at least one circuit board, being accommodated in the body, wherein the main controlling unit is disposed on the circuit board and electrically connected to the electrical connector; wherein the power supply unit is disposed on the circuit board and coupled to the main controlling unit and the first coil unit; wherein the current monitoring unit is coupled between the main controlling unit and the electrical connector (see claim 2).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 15, therefore claims 1 – 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        1/15/2022